     Case 2:20-cv-00231-PLM-MV ECF No. 9, PageID.70 Filed 01/13/21 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION
                                         ______

JAMES MCDONALD, III,

                       Petitioner,                     Case No. 2:20-cv-231

v.                                                     Honorable Paul L. Maloney

CATHERINE BAUMAN,

                       Respondent.
____________________________/

                                               ORDER

               This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

The Court conducted a preliminary review of the petition under Rule 4 of the Rules Governing

§ 2254 Cases. The Court concluded that Petitioner had failed to timely file his petition, but allowed

Petitioner 28 days to show cause why his petition should not be dismissed as untimely. (Op. and

Order, ECF Nos. 2, 3.) Petitioner responded on January 5, 2021. (ECF No. 7.)

               Petitioner does not attempt to explain why he filed his petition so late. He claims

he filed under § 2241 and not § 2254, apparently contending that the period of limitation does not

apply to a petition filed under § 2241. For the reasons set forth in the Court’s opinion (ECF No. 2),

the petition is governed by § 2254, and Petitioner must meet all of the requirements for relief under

that statutory section, including the timeliness requirements.

               There is no claim that any extraordinary circumstance prevented Petitioner from

filing and his conduct cannot be described as diligent. Petitioner has failed to raise equitable tolling

or allege any facts or circumstances that would warrant its application in this case. The fact that

Petitioner is untrained in the law, was proceeding without a lawyer, or may have been unaware of
  Case 2:20-cv-00231-PLM-MV ECF No. 9, PageID.71 Filed 01/13/21 Page 2 of 5




the statute of limitations does not warrant tolling. See Keeling v. Warden, Lebanon Corr. Inst.,

673 F.3d 452, 464 (6th Cir. 2012) (“Keeling’s pro se status and lack of knowledge of the law are

not sufficient to constitute an extraordinary circumstance and excuse his late filing.”); Allen, 366

F.3d at 403 (“‘[I]gnorance of the law alone is not sufficient to warrant equitable tolling.’”) (quoting

Rose v. Dole, 945 F.2d 1331, 1335 (6th Cir. 1991)). Accordingly, based on the petition, and now

Petitioner’s attempt to show cause for the untimeliness of his petition, Petitioner is not entitled to

equitable tolling of the statute of limitations.

                As anticipated in the Court’s opinion, Petitioner now claims that he is actually

innocent of the crimes that he pleaded guilty to. His claim of innocence, however, is not based on

factual innocence, but on a specious claim that the Kent County Circuit Court never acquired

jurisdiction over his criminal prosecution. There are many reasons Petitioner’s jurisdictional

challenge does not suffice to establish his actual innocence; but perhaps the most compelling is

that the state court did, in fact, have jurisdiction over Petitioner’s criminal prosecution.

                The determination of whether a state court is vested with jurisdiction under state

law over a criminal case is a function of the state courts, not the federal courts. Wills v. Egeler,

532 F. 2d 1058, 1059 (6th Cir. 1976). It is well-settled that a purported violation of state law does

not provide a basis for federal habeas relief. See Estelle v. McGuire, 502 U.S. 62, 67-68 (1991).

“In conducting habeas review, a federal court is limited to deciding whether a conviction violated

the Constitution, laws, or treaties of the United States.” Id.

                Moreover, the state court here determined that there were no jurisdictional defects.

On February 11, 2020, Petitioner filed a state habeas corpus petition in the Luce County Circuit

Court in Newberry, Michigan. (Pet., ECF No. 1, PageID.2.) By way of the state habeas petition,

Petitioner argued there was a radical defect in the Kent County Circuit Court’s jurisdiction because



                                                   2
  Case 2:20-cv-00231-PLM-MV ECF No. 9, PageID.72 Filed 01/13/21 Page 3 of 5




of procedural anomalies. By order entered May 5, 2020, the Luce County Circuit Court dismissed

the state habeas petition because it lacked merit. (Luce Cnty. Cir. Ct. Order, ECF No. 1-1,

PageID.11-12.) Petitioner sought reconsideration. His motion was denied by order entered June 9,

2020. (Luce Cnty. Cir. Ct. Order, ECF No. 1-1, PageID.14.)

               Petitioner apparently attempted to appeal the Luce County Circuit Court decision

to the Michigan Court of Appeals. That Court dismissed the appeal by order entered August 27,

2020, because of a defect in the filing: Petitioner failed to pay the filing fee or move to waive it.

(Mich. Ct. App. Order, ECF No. 1-1, PageID.16.) Petitioner then applied for leave to appeal in

the Michigan Supreme Court. By order entered October 28, 2020, that court dismissed the

application because, once again, Petitioner failed to pay the filing fee or move to waive it. (Mich.

Order, ECF No. 1-1, PageID.17.) The final word from the state courts, therefore, is a determination

that Petitioner’s jurisdictional challenges lack merit.

               It is not the province of a federal habeas court to re-examine state-law

determinations on state-law questions. Bradshaw v. Richey, 546 U.S. 74, 76 (2005); Estelle, 502

U.S. at 68. The decision of the state courts on a state-law issue is binding on a federal court. See

Wainwright v. Goode, 464 U.S. 78, 84 (1983). The Sixth Circuit repeatedly has recognized “‘that

a state court’s interpretation of state law, including one announced on direct appeal of the

challenged conviction, binds a federal court sitting in habeas corpus.’” Stumpf v. Robinson, 722

F.3d 739, 746 n.6 (6th Cir. 2013) (quoting Bradshaw, 546 U.S. at 76). Specifically, with regard

to jurisdictional issues, the Sixth Circuit has stated that “a state court’s interpretation of state

jurisdictional issues conclusively establishes jurisdiction for purposes of federal habeas review.”

Strunk v. Martin, 27 F. App’x 473, 475 (6th Cir. 2001). Accordingly, this Court is bound by the

state court’s determination that jurisdiction over Petitioner was established.



                                                  3
  Case 2:20-cv-00231-PLM-MV ECF No. 9, PageID.73 Filed 01/13/21 Page 4 of 5




                For all of these reasons, Petitioner has failed to show cause to excuse the tardy filing

of his habeas petition. Therefore, the Court will enter judgment dismissing the petition with

prejudice.

                The Court must also determine whether a certificate of appealability should be

granted. A certificate should issue if Petitioner has demonstrated a “substantial showing of a denial

of a constitutional right.” 28 U.S.C. § 2253(c)(2). The Sixth Circuit Court of Appeals has

disapproved issuance of blanket denials of a certificate of appealability. Murphy v. Ohio, 263 F.3d

466, 467 (6th Cir. 2001) (per curiam). Rather, the district court must “engage in a reasoned

assessment of each claim” to determine whether a certificate is warranted. Id.

                Petitioner’s application is untimely and, thus, barred by the statute of limitations.

Under Slack v. McDaniel, 529 U.S. 473, 484 (2000), when a habeas petition is denied on

procedural grounds, a certificate of appealability may issue only “when the prisoner shows, at

least, [1] that jurists of reason would find it debatable whether the petition states a valid claim of

the denial of a constitutional right and [2] that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.” Both showings must be made to warrant the

grant of a certificate. Id.

                Reasonable jurists could not find it debatable whether Petitioner’s application was

timely. It is more than two decades late. Therefore, a certificate of appealability will be denied.

Moreover, for the same reasons, the Court concludes that any issue Petitioner might raise on appeal

would be frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962).




                                                   4
  Case 2:20-cv-00231-PLM-MV ECF No. 9, PageID.74 Filed 01/13/21 Page 5 of 5




              Accordingly,

              IT IS ORDERED that a certificate of appealability is DENIED.

              A judgment in accordance with this order shall issue.



Dated:   January 13, 2021                          /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge




                                               5
